Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 19 is objected to because of the following informalities:  the concluding line of the claim recites the language “config changes” (rather than, e.g., “configuration changes”).Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  	Claim 20 is recited as further specifying “the method of claim 15”. However, claim 15 is not directed to a method.
In order to perform a complete examination, the Examiner has treated claim 20 as further specifying claim 19.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over VNext (Pisa, Pedro Silveira et al. “VNEXT: Virtual network management for Xen-based Testbeds.” 2011 International Conference on the Network of the Future: 41-45. (Year: 2011)) in view of Kartha (US-20120023546-A1).
Regarding claim 1, VNext shows a method for visualizing a status of configuration changes for a set of logical entities of a logical network, the method comprising: 		generating a first presentation of a list of logical entities and a status for each logical entity in the list (pgs. 12, right column, discussing a GUI providing “control and visualization the physical and virtual networks for the administrator, including showing the “currently available physical and virtual routers”; a virtual router is a type of logical entity); 	in response to a selection of a particular logical entity in the displayed list, generating a second presentation comprising a view of the configuration for the selected particular logical entity (pg. 13, Fig. 2, e.g., view 2, and pg. 13 under the “Monitoring routers and links” section).	VNext does not show visualizing a realization status, where said realization status is indicating whether all configuration changes for the logical entity have been realized; and
	being responsive to a selection of an entity for which at least one configuration change has not been realized, generating a view of pending changes for the entity.	Kartha shows visualizing a realization status, where said realization status is indicating whether all configuration changes for the entity have been realized (Figs. 14 and 15, where a user can view all devices with pending changes via a GUI selection); and
	being responsive to a selection of an entity for which at least one configuration change has not been realized, generating a view of pending changes for the entity ([67-68] and Fig. 15, which “is for viewing pending changes, e.g., the differences in configuration for each device…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the virtual network visualization tool and accompanying GUI shown in VNext with the monitoring and display of pending configuration changes, as 
	Regarding claim 10, VNext in view of Kartha further show wherein the logical entity is one of a logical router, a logical switch, F515 (VMWR.P0237)-- 23 --a port of a logical router, and a port of a logical switch (VNext, pg. 12, right column).
	Regarding claim 14, the limitations of said claim are addressed in the analysis of claim 1.

Claim 2, 3, 15, 16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over VNext in view of Kartha as combined above in the rejection of claim 1, further in view of Kothandaraman (US-20050080801-A1).
	Regarding claim 2, VNext in view of Kartha show claim 1.	VNext in view of Kartha do not show wherein the second presentation includes previously realized configuration changes.	Kothandaraman shows wherein the second presentation includes previously realized configuration changes ([117], showing “completed” changes).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the networking monitoring software of VNext in view of Kartha with the additional change tracking functionality of Kothandaraman in order to enable an administrator to better understand the evaluation of the network and thus better understand the reason it has its current status.
	Regarding claim 3, VNext in view of Kartha show claim 1.	VNext in view of Kartha do not show wherein the second presentation excludes  wherein the second presentation excludes previously realized configuration changes ([117] discussing where changes can be filtered based on which combination of boxes are checked).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the networking monitoring software of VNext in view of Kartha with the additional change tracking functionality of Kothandaraman in order to ensure an administrator can focus on pending and in progress changes as they are more likely to be more time sensitive (and thus pertinent) than a networks entire change history.
Regarding claim 15, the limitations of said claim are addressed in the analysis of claim 2.
Regarding claim 16, the limitations of said claim are addressed in the analysis of claim 3.
	Regarding claim 19, VNext shows a method for visualizing a status of configuration changes for a set of logical entities of a logical network, the method comprising: 		generating a first presentation of a list of logical entities * pgs. 12, right column, discussing a GUI providing “control and visualization the physical and virtual networks for the administrator, including showing the “currently available physical and virtual routers”; a virtual router is a type of logical entity); and 	in response to a selection of a particular logical entity in the displayed list, generating a second presentation of configuration for the selected particular logical entity (pg. 13, Fig. 2, where the selection of logical entity “OSSOS” results in the displayed properties screen “2”). 	Kartha shows visualizing a realization status, where said realization status is indicating 
	being responsive to a selection of an entity for which at least one configuration change has not been realized, generating a view of pending changes for the entity ([67-68] and Fig. 15, which “is for viewing pending changes, e.g., the differences in configuration for each device…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the virtual network visualization tool and accompanying GUI shown in VNext with the monitoring and display of pending configuration changes, as suggested by Kartha, in order to enable a more accurate display of the monitored network, said display reflecting both the current network status as well as the changes that will change the current status.
	VNext in view of Kartha do not show wherein the presentation does not include previously completed configuration changes.	Kothandaraman shows wherein the second presentation excludes previously realized configuration changes ([117] discussing where changes can be filtered based on which combination of boxes are checked).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the networking monitoring software of VNext in view of Kartha with the additional change tracking functionality of Kothandaraman in order to ensure an administrator can focus on pending and in progress changes as they are more likely to be more time sensitive (and thus pertinent) than a networks entire change history.
	Regarding claim 20, VNext in view of Kartha and Kothandaraman further show wherein the first presentation comprises a realization status for each logical entity in the list, said realization status indicating whether all configuration changes for the logical entity have been realized (Kartha, Figs. 14 – 15 and [67-68]).

	
Claim 4, 11 – 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over VNext in view of Kartha as combined above in the rejection of claim 1, further in view of Lambeth (US-20170264483-A1).
	Regarding claim 4, VNext in view of Kartha show generating the first presentation (VNext, pg. 13). 	VNext in view of Kartha do not show determining the realization status for each logical entity using one of a state tracking object and a global realization number.	Lambeth shows determining the realization status for each logical entity using one of a state tracking object and a global realization number ([40,43]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the network monitoring architecture of VNext in view of Kartha with the entity tracking functionality of Lambeth in order to ensure each logical entity is uniquely identified to ensure they are properly placed on the GUI shown by VNext in view of Kartha.
	Regarding claim 11, VNext in view of Kartha show claim 1.	VNext in view of Kartha do not show wherein the realization status comprises one of success, in progress, error, and unknown. wherein the realization status comprises one of success, in progress, error, and unknown ([10] discussing, e.g., showing success, error and in progress).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the network monitoring and status tracking of VNext in view of Kartha with the more precise status tracking Lambeth in order to more accurately reflect the status of the network.
	Regarding claim 12, VNext in view of Kartha show claim 1, including both a first view (VNext, pg. 13, Fig. 2, e.g., view 1) and second presentation (VNext, pg. 13, Fig. 2, e.g., view 2) and display of the managed forwarding elements (VNext, pg. 13, Fig. 2).	VNext in view of Kartha do not show tracking the managed forwarding elements that implement the selected logical entity and a realization status for each managed forwarding element, wherein the realization status for a particular managed forwarding element indicating whether all configuration changes have been realized at the particular forwarding element.	Lambeth shows tracking the managed forwarding elements that implement the selected logical entity and a realization status for each managed forwarding element, wherein the realization status for a particular managed forwarding element indicating whether all configuration changes have been realized at the particular forwarding element ([3,9-12,40]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the network monitoring architecture of VNext in view of Kartha with the managed forwarding element status tracking functionality of Lambeth in order to more accurately reflect network status, including more clearly illustrate failures as well as when status updates are presently commencing.	Regarding claim 13, VNext in view of Kartha show claim 1.	VNext in view of Kartha do not show wherein the realization status of the logical entity is in progress if the realization status of at least one managed forwarding element is in progress and the realization status of no managed forwarding elements are error or unknown 	Lambeth shows wherein the realization status of the logical entity is in progress if the realization status of at least one managed forwarding element is in progress and the realization status of no managed forwarding elements are error or unknown ([9-12], note it is implicit that a status cannot be accurately labeled “in progress” if there is no knowledge if this is the case (i.e., it is unknown) or if there is knowledge that the status has failed). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the network monitoring architecture of VNext in view of Kartha with the managed forwarding element status tracking functionality of Lambeth, and to further ensure that the status is accurately reported (i.e., a failed status is not reported inaccurately) in order to more accurately reflect network status, including more clearly illustrate failures as well as when status updates are presently commencing.
Regarding claim 18, the limitations of said claim are addressed in the analysis of claim 12.

Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over VNext in view of Kartha as combined above in the rejection of claim 1, further in view of Guo (US-9235409-B1).
Regarding claim 5, VNext in view of Kartha show claim 1, including wherein the view of the pending configuration changed (Kartha, Figs. 14 and 15) for the selected particular logical entity (VNext, pg. 13, Fig. 2 and Kartha, Fig. 15) is pending configuration changes (Kartha, Fig. 15 and [67-68]).	VNext in view of Kartha do not show showing a timeline during a fixed period of time.	Guo shows displaying configuration changes over a timeline during a fixed period of time (Fig. 3, showing a fixed period of 1 week).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention display the configuration data tracked in VNext in view of Kartha with the timeline of Guo in order to utilize a well-known and efficient mechanism for clearly displaying activity over a particular time interval (i.e., a timeline) thus better enabling the user to appreciate either past/and or upcoming network state changes.
Regarding claim 17, the limitations of said claim are addressed in the analysis of claim 5.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over VNext in view of Kartha and Guo as combined above in the rejection of claim 5, further in view of Sanghvi (US-20090150887-A1).
	Regarding claim 6, VNext in view of Kartha and Guo show claim 6.	VNext in view of Kartha and Guo do not show in response to a selection of a particular pending configuration change for the particular logical entity, generating a third presentation of information associated with the selected particular pending configuration change. in response to a selection of a particular pending configuration change for the particular logical entity, generating a third presentation of information associated with the selected particular pending configuration change (Fig. 21, item 2102 and [89]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the configuration management and display teachings of VNext in view of Kartha and Guo with the display techniques of Sanghvi in order to enable a user to more conveniently and intuitively interact with the pending configuration plan, enabling a smoother update or modification process of same pending plan.
Regarding claim 7, VNext in view of Karth and Guo further show wherein the third presentation comprises a list of properties of the logical entity that will be updated by the selected pending configuration change (Kartha, [68] discussing “differences in configuration”).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over VNext in view of Kartha, Guo, and Sanghvi as combined above in the rejection of claim 6, further in view of Yehuda (US-8024772-B1).
	Regarding claim 8, VNext in view of Kartha, Guo, and Sanghvi show the pending configuration change and differences associated therewith (Kartha, [68]).	VNext in view of Kartha, Guo, and Sanghvi do not show wherein the list of properties comprises (i) an old value for the property prior to realizing the pending configuration change and (ii) a new value for the property to be set after the configuration change is realized	Yehuda shows herein the list of properties comprises (i) an old value for the property prior to realizing the pending configuration change and (ii) a new value for the property to be 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the network monitoring and configuration tracking architecture of VNext in view of Kartha, Guo, and Sanghvi with the detailed display of Yehuda in order to allow a user to better understand the particulars of the pending configuration change, allowing them to react (e.g., utilizing Sanghvi’s modification GUI showing in Fig. 21) if a pending change would not result in the desired operation.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over VNext in view of Kartha, Guo, and Sanghvi as combined above in the rejection of claim 6, further in view of Plax (US-20110225217-A1) and Xu (US-20200021511-A1).
	Regarding claim 9, VNext in view of Kartha, Guo, and Sanghvi show claim 9.	VNext in view of Kartha, Guo, and Sanghvi do not show wherein the third presentation comprises an indication whether the selected pending configuration change was initiated by a user or by a change in the logical network topology. 	Plax shows wherein a third presentation comprises an indication that the selected pending configuration change was initiated by a user ([69]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the network monitoring and configuration architecture of VNext in view of Kartha, Guo, and Sanghvi with the user display of Plax in order to track the changes made to planned configurations, enabling user to investigate the rationale behind a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the network monitoring architecture of VNext in view of Kartha, Guo, Sanghvi, and Plax with the topology change awareness of Xu in order to ensure the change tracking of VNext in view of Kartha, Guo, Sanghvi, and Plax is complete and accurate, given Xu’s understanding that configuration can be initiated due to topology changes. One of ordinary skill would readily recognize that, given both Plax’s awareness of user-initiated changes, and Xu’s awareness of topology initiated changes, the result disclosure would advantageously display whichever value correctly identified the change initiator (and thus anticipating the “whether” aspect of the claim language).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Such prior art includes:	Yip (US-20050234931-A1), disclosing functionality that tracks and displays the status of configuration changes ([31]) via a configuration management GUI ([32]). Displaying the process of scheduled tasks is also discussed ([49-50]).

Vaidya (US-20180063194-A1), disclosing functionality for tracking state changes, as well as displaying secondary information regarding the state changes (Fig. 16).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M MACILWINEN whose telephone number is (571)272-9686.  The examiner can normally be reached on Monday - Friday, 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOHN MACILWINEN
Primary Examiner
Art Unit 2442



/JOHN M MACILWINEN/Primary Examiner, Art Unit 2442